Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The priority date of 07/10/2014 based on 14328151 is acknowledged.

Claims 21-29, 31, and 41-50 are rejected under 35 U.S.C. 103 as being unpatentable over the Restorative Hardware (NPL publication date 03/13/2014) in view of Davison (6824220) or Leon et al. (D446950).   Restoration Hardware teaches a plurality of seating sections on page 2 with heading “Components are named by the positon of the arm as you face the piece), each of the cover are attached to each other via a zipper (shown in main page, fig. 1) with description that section component conveniently are sold individually and zip together.

    PNG
    media_image1.png
    498
    612
    media_image1.png
    Greyscale

 	Also note that each piece that are armless, end panels are separate as recited that the panels are purchased separately.  Note the Round Armless cover can comprises the first cover 
	Regarding the new limitation that the L-shaped arrangement that is shaped to have the first cover portion in position substantially covering the front, back, and top surface of the first seating furniture component and the second cover portion in position substantially covering the front, back, and top surface of the second seating furniture component, with the front surface of the bridge panel and the back surface of the bridge panel spaced apart by a depth and the top surface of the bridge panel suspended therebetween in an at least partially inclined orientation, wherein the depth of the bridge panel is greater than the width of the bridge panel, note that the front figure shows a middle portion cover that cover with front a and back surface and there is a inclined portion.  

    PNG
    media_image2.png
    142
    426
    media_image2.png
    Greyscale


The Restorative Hardware does not teach the bridge panel having a depth of the bridge panel being greater than the width of the bridge panel.  It would have been obvious to one of ordinary skill in the art to provide a sofa section and a cover with a depth being greater than the width to provide the desired size for the sofa section.   
  Leon teaches that it is known in the art to provide sectional sofa with plural pieces (note the sections with feet) including two sections (fig. 1, 2nd and 3rd pieces from the right), each with depth of the bridge panel being greater than the width of the bridge panel.  Davison teaches that 
Regarding claim 22-23, note the teaching that end panels are separate that the end panels are purchased separately
Regarding claim 24, note the “substantially waterproof” does not impart any structure over the zipper in Restorative Hardware’s cover, and note the teaching on the first page that the cover is made for outdoor and formed of water-resistant polyester.
Regarding claim 26, note with any of the round corn piece, the arrangement comprises the L-shaped sofa as claimed.
	Regarding claim 27 note that any arrangement with the armless cover would include a removable end cover that would be more than the number of seating furniture as claimed.
	Regarding claim 41, note the round profile of the corner piece and the right angle at the corner of the L-shaped in the front pic. 
	Regarding claims 43 and 48, regarding the limitation that cover configured to be draped over a seating furniture component each do not match a width of an underlying seating furniture component, note that this is an intended use and do not read over the cover in the Restorative Hardware’s cover.

Claims 43, 48, and 50 are rejected under 35 U.S.C. 103 as being unpatentable over the Restoration Hardware rejection, as set forth, and further in view of Bjerling (WO91/13576).  In .
“It is further possible to fit pieces of different length together, i.e., not symmetrical as in the figure, in order to enable a better adjust of the seat cover to the shape of the seat”
	It would have been obvious to one of ordinary skill in the art to provide a cover of different width to enable one to adjust the size of each cover.

Applicant's arguments have been fully considered but they are not persuasive.   The date stamp on Restoration Hardware publication is 03/13/2014 and this date will be used as prior art date.
The arguments are moot in view of new grounds of rejections as set forth above.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRI M MAI whose telephone number is (571)272-4541.  The examiner can normally be reached on 8am-5pm (Mon-Friday).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fenn Mathew can be reached on 571-272-4978.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


TRI M. MAI
Examiner
Art Unit 3733


/TRI M MAI/Examiner, Art Unit 3733